DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 1, the recitation “substantially plane” appears it should read –substantially planar--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, line 2, and Claim 41, line 4, the recitation “main development plan” renders the claim indefinite because it is unclear what it means 
Claim 26, line 10, the recitation “a planar structure” renders the claim indefinite because it is unclear if “a planar structure” refers back to the planar structure of line 3 or if Applicant is reciting an additional planar structure.
Claim 26, line 14 and Claim 41, line 24, it is unclear what “acts as a brace/wind brace” actually means. How is Applicant defining “acts as a brace”?
Claim 26, line 15 and Claim 41, line 25, the recitation “prevents instability” renders the claim indefinite because it is unclear how this recitation is defined. What does it mean to “prevent instability”?
Claim 26, lines 15-16, the recitation “acting one or more thereof” renders the claim indefinite because the recitation appears to include a typo.
Claim 26, line 17 and Claim 41, line 27, it is unclear what the recitation “to support a compression” actually means. How is this recitation defined?
Claim 26, line 20 and Claim 41, line 10, the recitation “all equal to each other” renders the claim indefinite because it is unclear what this means. Does this mean equal in length? Does this mean the beams are all the same?
Claim 27, lines 1-2, the recitation “the construction structure” is vague and confusing because claim 26 only mentions “building construction structures” in line 1.
Claim 29 recites the limitation "jointing zones" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 736 073 to Lepelletier (see translation).

Regarding claim 26, Lepelletier discloses a modular system for dry building construction structures, comprising: a reticular structure (Fig. 2, 5, 8, 9) defining a main development plan (outer plane formed by members 2); a planar structure (surface formed by panels 10) defining a first plane substantially parallel to or coinciding with the main development plan (Fig. 3 and 6); a joining system (Page 13, line 537) that mutually anchors the reticular structure and the planar structure, wherein the reticular structure comprises a plurality of planar modular beams (2) jointed to each other and disposed crossed from each other (Fig. 2, 4, etc.), each of the modular beams defining a respective second plane substantially perpendicular to the main development plan and 
Regarding claim 27, wherein the construction structure is supported by a supporting surface (ground supporting structure of Fig. 5, 6, etc.), the reticular structure having a lateral portion in contact or operatively connected to the supporting surface, one or more of the planar panels of the planar structure having at least one lateral edge in contact or operatively connected to the supporting surface (bottom edges of panels and beams are in contact or operatively connected to the ground, Fig.6).  
Regarding claim 28, wherein the planar structure is anchored to the planar modular beams at a central portion thereof (nailed or screwed to the modular beam structure).  
Regarding claim 29, wherein each of the planar modular beams includes anchoring elements (screws and nails) between each pair of consecutive jointing zones (jointing zones are the general areas where the beams are connected to one another).  
Regarding claim 30, wherein the anchoring elements are removable (screws and nails are removable).  
Regarding claim 31, wherein the planar modular beams are removably jointed (jointed by 7, Fig.4) to each other.  
Regarding claim 32, wherein the planar modular beams are flush with each other after being reciprocally jointed (Fig.2).  
Regarding claim 33, wherein the reticular structure includes two substantially parallel opposite main planar portions and a plurality of lateral portions (Fig.8, the structure can be combined to form any modular structure (add Fig.8 with Fig. 2, 5, 9).  
Regarding claim 34, wherein the planar structure is anchored to the jointed and crossed planar modular beams so that one of opposite main faces of the planar panels (5) s in contact or operatively connected with an opposite main planar portion of the reticular structure (Fig.3, Fig.6).  
Regarding claim 35, wherein each of the planar panels has a pair of substantially parallel opposite main faces and a plurality of lateral edges, the planar panels having therebetween at least one lateral edge that is in contact or operatively connected with a neighboring edge (Fig.2).  
Regarding claim 36, wherein the planar structure is anchored to the jointed and crossed planar modular beams so that one of opposite main faces of the planar panels (5) s in contact or operatively connected with an opposite main planar portion of the reticular structure (Fig. 3, 6).  
Regarding claim 37, wherein each of the planar panels is anchored to the planar modular beams at at least one jointing zone thereof (nailed or screwed).
Regarding claim 38, wherein each of the planar modular beams includes a plurality of jointing zones (areas of 7 on each beam) each comprising at least one male element (solid part of the beam at 7) and at least one female element (opening at 7) adapted to respectively engage a corresponding at least one female element and at least one male element of a jointing zone of planar another modular beam (Fig.4), so that the jointed modular beams are reciprocally crossed and define respective second planes disposed substantially transversely to each other (Fig.4).  
Regarding claim 39, wherein the jointing zones of each of the planar modular beams are equidistant (Fig.4).  
Regarding claim 40, wherein one or both of the planar modular beams or the planar panels are made of wood or of a material including wood (Page 4, lines 154-155; Page 7, lines 291-292).  
Regarding claim 41, Lepelletier discloses a method of dry building structures for constructions, comprising: providing a kit comprising, a plurality of planar modular beams (2) adapted to be joined to each other (joined at 7) to form a reticular structure (Fig.2, 5, 8, 9) defining a main development plan (plane of the beams), Page 5 of 7S/N 16/336,663Preliminary Amendment a plurality of planar panels (11, Fig.2, 3, 6) adapted to be joined to each other to form a planar 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635